Title: Abigail Adams to Abigail Adams Smith, 21–28 November 1790
From: Adams, Abigail
To: Smith, Abigail Adams


My Dear,
Philadelphia, 21 November, 1790.
I suppose you wish to hear from me and from your little boy. He is very well, and very amusing, as usual; talks of William, and of the other papa; is as fond as ever of the “fosses,” and has a great edition to his amusement and pleasures from a flock of sheep, which are daily pastured by a shepherd and his dog upon the lawn in front of our house. Bush Hill, as it is called, though by the way there remains neither bush nor shrub upon it, and very few trees, except the pine grove behind it,—yet Bush Hill is a very beautiful place. But the grand and sublime I left at Richmond Hill. The cultivation in sight and prospect are superior, but the Schuylkill is not more like the Hudson, than I to Hercules. The house is better finished within; but, when you come to compare the conveniences for storeroom, kitchen, closets, &c., there is nothing like it in the whole house. As chance governs many actions of my life, when we arrived in the city, we proceeded to the house. By accident, the vessel with our furniture had arrived the day before, and Briesler was taking in the first load into a house all green-painted, the workmen there with their brushes in hand. This was cold comfort in a house, where I suppose no fire had been kindled for several years, except in a back kitchen; but, as I expected many things of this kind, I was not disappointed nor discomfited. As no wood nor fodder had been provided beforehand, we could only turn about, and go to the City Tavern for the night.
The next morning was pleasant, and I ventured to come up and take possession; but what confusion! Boxes, barrels, chairs, tables, trunks, &c.; every thing to be arranged, and few hands to accomplish it, for Briesler was obliged to be at the vessel. The first object was to get fires; the next to get up beds; but the cold, damp rooms, the new paint, &c., proved almost too much for me. On Friday we arrived here, and late on Saturday evening we got our furniture in. On Sunday, Thomas was laid up with rheumatism; on Monday, I was obliged to give Louisa an emetic; on Tuesday, Mrs. Briesler was taken with her old pain in her stomach; and, to complete the whole, on Thursday, Polly was seized with a violent pleuritic fever. She has been twice bled, a blister upon her side, and has not been out of bed since, only as she is taken up to have her bed made. And every day, the stormy ones excepted, from eleven until three, the house is filled with ladies and gentlemen. As all this is no more nor worse than I expected, I bear it without repining, and feel thankful that I have weathered it out without a relapse, though some days I have not been able to sit up.
Mrs. Bingham has been twice to see me. I think she is more amiable and beautiful than ever. I have seen many very fine women since I have been here. Our Nancy Hamilton is the same unaffected, affable girl we formerly knew her. She made many kind inquiries after you; so did Mrs. Bingham. I have not yet begun to return visits, as the ladies expect to find me at home, and I have not been in a state of health to do it; nor am yet in a very eligible state to receive their visits. I, however, endeavoured to have one room decent to receive them, which, with my own chamber, is as much as I can boast of at present being in tolerable order. The difficulty of getting workmen, Mr. Hamilton pleads as an excuse for the house not being ready. Mrs. Lear was in to see me yesterday, and assures me that I am much better off than Mrs. Washington will be when she arrives, for that their house is not likely to be completed this year. And, when all is done, it will not be Broadway. If New York wanted any revenge for the removal, the citizens might be glutted if they would come here, where every article has become almost double in price, and where it is not possible for Congress, and the appendages, to be half so well accommodated for a long time. One would suppose that the people thought Mexico was before them, and that Congress were the possessors.
28 November. Sunday.
I wrote you thus far on Sunday last. Polly is on the recovery, but your brother Thomas is very ill, and almost helpless with the rheumatism. You recollect how he formerly had it. It seems as if sickness followed me wherever I go. The President got to town on Saturday; I have not yet seen him or Mrs. Washington. We have had two severe storms; the last was snow. Poor Mrs. Knox is in great tribulation about her furniture. The vessel sailed the day before the first storm, and had not been heard of on Friday last. I had a great misfortune happen to my best trunk of clothes. The vessel sprung a leak, and my trunk got wet a foot high, by which means I have several gowns spoiled; and the one you worked is the most damaged, and a black satin;—the blessed effects of tumbling about the world. Adieu. Write me soon. Love to all.
A. A.
